Title: Report from John Lenthall, 28 May 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Rough Stone and Brick work done to the south Wing
          of the Capitol May 23d to 28th 1803
          
            
              
              feet
             
            
            
              West front, including Voids of 5 Arches & Rack’d returns
              888
              }
               96 Perches
            
            
              four Arches prepared for the Bricks, and 2800 laid in do
              
            
            
              
              
            
            
              South front, Stone Work in the Arches
              138
            
            
               6 Cellar Window stools set in do—
              
            
            
              East front, Stone Work, Voids as before included—
              1351
            
            
              for B H Latrobe
              
              
              
            
          
          
            Jno Lenthall
          
        